DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US Pub. No. 2018/0029183 A1) in view of Lippincott (US Patent No. 2,011,585).
(Claim 1) Yellin et al. (“Yellin”) discloses a swarf-guiding device (3; ¶¶ 0034, 0039, 0047, 0049, 0058) capable of guiding stringy swarf continuously generated from a cut point during lathe-turning (40; Fig. 5).  The device includes a jet nozzle (26, 28) jetting coolant (¶ 0039); a nozzle-holding device (56, 57; ¶ 0054) holding the jet nozzle such that a position and an orientation of the jet nozzle are changeable; and a controller controlling the nozzle-holding device (¶¶ 0012-0028).  While the disclosure includes control setting the coolant delivery to a point offset from the cutting area (¶ 0058), there is no explicit disclosure of hitting stringy swarf at a downstream position from the cut point in a tool-feeding direction.
Lippincott discloses means for bending the strip of cut material, downstream from the cut point in a tool-feeding direction, away from the rotating parts of the machine tool (Page 3, Column 1, Lines 9-40; Fig. 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the device disclosed in Yellin with the coolant directed at hitting stringy swarf at a downstream position from the cut point in a tool-feeding direction as suggested in Lippincott in order to direct the scrap away from the machining area so that it does not become wound around the workpiece or tool.
In the modified device, the controller controls the nozzle-holding device such that the jet nozzle moves back and forth in the tool-feeding direction at a downstream position from the cut point in the tool-feeding direction (Yellin ¶¶ 0037, 0049).
(Claim 3) The swarf-guiding device is mounted to a horizontal lathe in which a workpiece is held to be rotatable about a horizontal axis, and the controller controls the nozzle-holding device such that a jet direction of the coolant is tilted downward from a horizontal axis (Yellin Fig. 5; Lippincott Fig. 5).
(Claim 4) The swarf-guiding device is mounted to a horizontal lathe in which a workpiece is held to be rotatable about a horizontal axis, and the controller controls the nozzle-holding device such that the jet nozzle is located higher than the cut point and the coolant is jetted in a substantially tangent direction of the workpiece (Yellin Fig. 5; Lippincott Fig. 5).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US Pub. No. 2018/0029183 A1) in view of Lippincott (US Patent No. 2,011,585) further in view of Yuzefpolskij et al. (SU 810440 A1).
Yellin does not explicitly disclose a vertical lathe embodiment with a nozzle being tilted upwards relative to a horizontal axis.
Yuzefpolskij et al. (“Yuzef”) discloses a swarf-guiding device (9) mounted to a vertical lathe in which a workpiece is rotatably held by a spindle directed vertically upwards (Fig. 1), and the nozzle-holding device is controlled such that a jet direction of the coolant is tilted upward from a horizontal axis (Fig.1; Translation ¶¶ 0010-0011).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified device disclosed in Yellin in a vertical lathe as taught in Lippincott in order to direct stringy swarf away from the cutting area in a vertical lathe embodiment.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: use of a known technique to improve similar devices in the same way; and applying a known technique to a known device ready for improvement to yield predictable results.).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US Pub. No. 2018/0029183 A1) in view of Lippincott (US Patent No. 2,011,585) further in view of Kurokawa (US Pub. No. 2016/0184951 A1).
Yellin discloses that the nozzle-holding device is an articulated robot having multiple axes (¶ 0054), but there is no explicit disclosure of a robot having at least four degrees of freedom.
Kurokawa discloses an articulated robot having multiple axes of at least four degrees of freedom (¶ 0030; 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified device disclosed in Yellin in an articulated robot as suggested in Kurokawa in order to provide additional degrees of freedom for avoiding machine tool components and to access differing areas with the coolant stream.


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US Pub. No. 2018/0029183 A1) in view of Lippincott (US Patent No. 2,011,585) further in view of Hubbard et al. (US Pub. No. 2003/0123940 A1).
Yellin does not explicitly disclose a nozzle mixing coolant and air at the distal end thereof.
Hubbard et al. discloses a jet nozzle that mixes the coolant and air at a distal end of the jet nozzle (Figs. 2-6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified device disclosed in Yellin in an articulated robot as suggested in Hubbard et al. in order to reduce the amount of liquid coolant being used in the system.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Yellin reference fails to disclose movement of the jet nozzle back and forth in the tool-feeding direction.  Additionally, Applicant contends that the previous Action does not indicate what direction corresponds to a “substantially tangent direction of the workpiece” as recited in claim 4.  Examiner disagrees.
The Yellin reference, modified by the Lippincott reference, includes a controller that controls the nozzle-holding device such that the jet nozzle moves back and forth in the tool-feeding direction at a downstream position from the cut point in the tool-feeding direction (Yellin ¶¶ 0037, 0049).  The tool in Yellin moves back and forth on the cross guide (48)  illustrated in Figure 5.  The rotating nozzle that rotates relative to the base thereof is disclosed as oscillating.  The back and forth oscillation is within the tool feeding direction as illustrated in Figure 5 as the pivot axis of the nozzle is perpendicular to the feeding direction.
Relative to claim 4, the combination of references teaches the jet nozzle located higher than the cut point and being controlled such that coolant is jetted in a substantially tangent direction of the workpiece (Yellin Fig. 5; Lippincott Fig. 5).  That is, the Figures show the nozzle being directed toward the workpiece at an inclination angle.  The inclination is being broadly, and reasonably, construed as a “substantially” tangent direction of said workpiece.  If Applicant desires a tangent direction or some alignment of nozzle axis intersection point with the workpiece, the claim must be amended to recite such a relationship.  As it stands, the claim does not require anything more than a substantially tangent direction.  The metes and bounds of which may be broadly interpreted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722